                         THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

BRIAN E. CARROLL,                                    )
                                                     )           No. 19 C 7412
                Plaintiff,                           )
                                                     )           Judge Jorge L. Alonso
        v.                                           )
                                                     )
CITY OF OAK FOREST, et. al.                          )
                                                     )
                Defendants.                          )

                             Memorandum Opinion and Order
        Defendants City of Oak Forest, Oak Forest Board of Fire and Police Commissioners, and

David Nagel (collectively “Defendants”) move for leave to file an Amended Answer to the

Plaintiff’s First Amended Complaint under Federal Rule of Civil Procedure 15. For the following

reasons, the Court grants Defendant’s motion for leave to amend [69].

                                            Background

        Plaintiff Brian Carroll (“Carroll”) worked for Defendants as a firefighter and paramedic

for several years. In Plaintiff’s First Amended Complaint, Carroll alleges that while employed by

Defendants, Defendants harassed, discriminated, and retaliated against him because of his

political affiliations. To support his claims, Carroll alleges that Defendant David Nagel

(“Nagel”) fostered an abusive workplace, intimidated Carroll with work-related threats, and

refused to certify Carroll’s qualification to take a firefighter certification test.

        On December 16, 2019, Defendants filed their Answer to Plaintiff’s First Amended

Complaint (“Answer”). The parties then moved on to discovery. On January 11, 2021, Carroll’s

counsel took the deposition of David Nagel. In his deposition, Nagel testified inconsistently with
Defendant’s Answer in response to paragraphs 22 and 55 of Plaintiff’s First Amended

Complaint.

       Paragraph 22 of Plaintiff’s First Amended Complaint states “Defendant Nagel

campaigned for, and supported Kelly to be Mayor. Defendant knew that Carroll and Edward

campaigned against Kelly.” Defendants originally admitted the allegation. In his deposition,

Nagel stated that although he knew multiple candidates were on the ballot, he did not actively

campaign against Kelly. He also states he did not recall that Carroll campaigned against Kelly.

       Paragraph 55 of Plaintiff’s First Amended Complaint states “Later that day, the test

center called Carroll to inform him that Defendant Nagel denied Carroll’s eligibility to sit for the

January 20 exam. Defendant Nagel’s sole reason was Carroll’s age.” Defendants originally

admitted this allegation. During his deposition, Nagel affirmed that the sole reason Carroll was

denied eligibility to sit for the exam was his age, but that Nagel didn’t make that decision.

       Defendants now seek leave to file an Amended Answer and correct their answers made in

response to paragraphs 22 and 55. Defendants Amended Answer seeks to deny Paragraph 22 in

its entirety, and to admit in part and deny in part the allegations in Paragraph 55. Defendants

continue to admit that the sole reason Carroll was denied eligibility to sit for the exam was his

age, but now deny the remaining allegations in paragraph 55.

                                     Standard of Review

       Federal Rule of Civil Procedure 15 allows a party to amend its pleading upon leave of

court. Fed. R. Civ. P. 15. Rule 15(a)(2) states that “the court should freely give leave when

justice so requires.” Foman v. Davis, 371 U.S. 178, 83 S. Ct. 227 (1962). Rule 15 favors the

liberal amendment of pleadings to ensure the consideration of claims on their merits. Runnion v.

Girl Scouts of Greater Chi. & Nw. Ind., 786 F.3d 510, 520 (7th Cir. 2015). Still, a district court


                                                 2
acting in their sound discretion may refuse to grant leave “if the moving party has unduly

delayed in filing the motion, if the opposing party would suffer undue prejudice, or if the

pleading is futile.” Campania Mgmt. Co. v. Rooks, Pitts & Poust, 290 F.3d 843, 849(7th Cir.

2002); see also Arreola v. Godinez, 546 F.3d 788, 796 (7th Cir. 2008). The party seeking an

amendment carries the burden of proof in showing that no prejudice will result to the nonmoving

party. King v. Cooke, 26 F.3d 720, 725 (7th Cir. 1994).

                                           Discussion

       In their motion, Defendants argue that permitting an amended answer will conform the

pleadings to the record and allow them to properly assert their defense. In response, Plaintiff

argues that granting Defendants leave to amend their answer would prejudice Plaintiff by

depriving them of the judicial admissions Defendants made and failed to correct for over a year.

       Starting with the arguments related to delay, although Plaintiff correctly states that

Defendants’ request comes over a year after the initial answer, general delay alone is not a

sufficient basis for denial. Perrian v. O’Grady, 958 F.2d 192, 194 (7th Cir. 1992). Additionally,

this is not a case where substantive amendments are being requested right before trial. See

Perrian v. O’Grady, 958 F.2d at 195 (affirming denial of a motion to amend due to undue delay

because the motion was made “so close to the beginning of trial” that it would inevitably burden

the system); see also Campbell v. Ingersoll Milling Mach. Co., 893 F.2d 925, 927 (7th Cir. 1990)

(“eleventh hour additions of new legal and factual theories inevitably require new rounds of

discovery… bound to produce delays that burden not only the parties to the litigation but also the

judicial system and other litigants”). In fact, at the time that this motion was brought, discovery

was ongoing. Nothing in the records suggests that Plaintiff has forgone discovery in reliance on

Defendant’s admissions in their Answer. See King v. Cooke, 26 F.3d 720, 724 (7th Cir. 1994)


                                                 3
(“delays in the amendment of pleadings that result in the loss of evidence or of a witness will

indeed often be prejudicial”). Thus, the Court declines to deny the motion on delay grounds.

       Moreover, granting Defendant’s leave to amend would not unduly prejudice Plaintiff.

When determining if granting leave causes undue prejudice, the court looks at the hardship to the

moving party if the court denies the motion, reasons for requesting the amendment, and hardship

to the nonmoving party if the court grants the motion. Tristate Bolt Co. v. W. Bend Mut. Ins. Co.,

No. 1:18-cv-00212-TLS-SLC, 2020 U.S. Dist. LEXIS 17084, 2020 WL 503036, at *2 (N.D. Ind.

Jan. 31, 2020). Defendants state that the requested amendments are necessary so that they can

conform the proceedings to the record and properly assert their defense. See Runnion v. Girl

Scouts of Greater Chi. & Nw. Ind., 786 F.3d 510, 520 (7th Cir. 2015) (“applying the liberal

standard for amending pleadings, especially in the early stages of a lawsuit, is the best way to

ensure that cases will be decided justly and on their merits”). Indeed, the hardship to the moving

party here is self-evident: Defendants are forced to accept as true a statement they believe is

untrue. What’s more, although Nagel admitted he reviewed the answer prior to filing, his

testimony reveals the source of the error: he misunderstood the way the answer was being

presented.

       Plaintiff characterizes Defendants’ request as an effort to reverse judicial admissions,

rather than an effort to correct mistaken answers. Defendants’ Answer does contain judicial

admissions, but that does not mean that Defendant automatically forfeits their ability to amend

their answers. See Murrey v. United States, 73 F.3d 1448, 1455 (7th Cir. 1996). Moreover,

Plaintiff has not pointed to any specific prejudice that would result if the amendment was

allowed. See Dubicz v. Commonwealth Edison Co., 377 F.3d 787, 793 (7th Cir. 2004) (rejecting

allegations of prejudice based on the passage of time alone). Nagel was the first individual



                                                 4
deposed, and Plaintiff has had adequate opportunity to depose all other individuals involved in

this matter, including about these allegations. Nothing in the record suggests that granting leave

to amend would significantly burden Plaintiff. See Johnson v. Methodist Med. Ctr., 10 F.3d 1300

(7th Cir. 1993) (denying an amendment which would require extensive discovery). Thus, the

Court declines to deny the motion on prejudice grounds.

       As a final matter, the Court declines to deny Defendants’ motion on the basis of futility.

Unless a proposed amendment is clearly futile, it would be improper for the court to deny leave

to amend on this ground. Range v. Brubaker, No. 3:07 CV 480, 2009 U.S. Dist. LEXIS 91027,

2009 WL 3257627, at *3 (N.D. Ind. Sep. 30, 2009). Defendants provided this court with the

requested amendments and only seeks to amend their answers to paragraphs 22 and 55.

Defendants’ proposed amendments is limited and adequately addresses the contested issues. See

Gonzalez-Koeneke v. West, 791 F.3d 801, 807 (7th Cir. 2015) (“a district court acts does not

abuse its discretion by denying a motion for leave to amend when the plaintiff fails to establish

that the proposed amendment would cure the deficiencies identified in the earlier complaint”).

Thus, the Court declines to deny the motion on futility grounds.

                                          Conclusion

       Because Defendants provided this court with an adequate explanation for their request for

leave to amend and the Court finds no showing of undue delay or undue prejudice, the Court

grants Defendants motion for leave to amend [69]. Defendants shall file their amended answer as

a separate entry on the docket by July 15, 2021.

SO ORDERED.                                            ENTERED: July 9, 2021


                                                       _________________________________
                                                       JORGE L. ALONSO
                                                       United States District Judge

                                                   5
